UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7453



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES L. DAILEY, JR., a/k/a Chuck, a/k/a Beck
Beck, a/k/a JDL,

                                            Defendant - Appellant.




                            No. 97-7454



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


JAMES L. DAILEY, JR., a/k/a Chuck, a/k/a Beck
Beck, a/k/a JDL,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-93-63-R, CR-93-186-R)
Submitted:    March 31, 1998               Decided:   May 14, 1998


Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James L. Dailey, Jr., Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James L. Dailey, Jr., appeals the district court's order deny-
ing his motion for reduction of sentence. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Dailey, Nos. CR-93-63-R; CR-93-186-R (W.D. Va.
Sept. 17, 1997). We deny Dailey's motion for appointment of counsel

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                          AFFIRMED




                                2